Name: Commission Regulation (EC) No 611/94 of 18 March 1994 specifying the extent to which applications lodged in February 1994 for import licences in respect of young male bovine animals for fattening may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 3. 94 No L 77/17Official Journal of the European Communities COMMISSION REGULATION (EC) No 611/94 of 18 March 1994 specifying the extent to which applications lodged in February 1994 for import licences in respect of young male bovine animals for fattening may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 3611 /93 (2), and in particular Article 13 (4) (a) thereof, Whereas Commission Regulation (EC) No 336/94 (3), as amended by Regulation (EC) No 579/94 (4), lays down the number of young male bovine animals which may be imported on special terms during the first quarter of 1994 ; whereas import licence applications result in the issuing of licences in accordance with the provisions of this Regulation, Republic, the Slovak Republic, Romania, Slovenia or Bulgaria with a reduction of 75 % in the levy shall be reduced by 96,360 % ; (b) for animals of up to 300 kilograms per capita live weight with a reduction of 65 % in the levy shall be reduced by 96,330 % ; 2. The quantities applied for in Greece by the applicants referred to in Article 1 (7) (b) of Regulation (EC) No 336/94 ; (a) for animals of 1 60 to 300 kilograms per capita live weight foming from Hungary, Poland, the Czech Republic, the Slovak Republic, Romania, Slovenia or Bulgaria with a reduction of 75 % in the levy shall be reduced by 26,316 % ; (b) for animals of up to 300 kilograms per capita live weight with a reduction of 65 % in the levy shall be reduced by 80,353 % ; 3 . The quantities applied for in the other Member States : (a) for animals of 1 60 to 300 kilograms per capita live weight coming from Hungary, Poland, the Czech Republic, the Slovak Republic, Romania, Slovenia or Bulgaria with a reduction of 75 % in the levy shall be reduced by 99,240 % ; (b) for animals of up to 300 kilograms per capita live weight with a reduction of 65 % in the levy shall be reduced by 99,237 % . Article 2 This Regulation shall enter into force on 21 March 1994. HAS ADOPTED THIS REGULATION : Article 1 Import licences for young male bovine animals for fattening for which applications were lodged in the period 16 to 25 February 1994 shall be issued as follows : 1 . The quantities applied for in Italy by the applicants referred to in Article 1 (7) (b) of Regulation (EC) No 336/94 : (a) for animals of 160 to 300 kilograms per capita live weight coming from Hungary, Poland, the Czech This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 24. (2) OJ No L 328 , 29 . 12. 1993, p. 7 . (3) OJ No L 43, 16 . 2. 1994, p. 7 . 4) OJ No L 74, 17 . 3 . 1994, p. 7 .